Citation Nr: 9919633	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an ear disorder, to 
include defective hearing.

3.  Entitlement to an increased rating for a low back strain 
with spondylolisthesis, currently rated as 20 percent 
disabling.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
In a decision of April 1995, the RO denied entitlement to a 
permanent and total disability rating for pension purposes.  
In a decision of March 1996, the RO denied service connection 
for post-traumatic stress disorder and an ear disorder, and 
also denied entitlement to an increased rating for a low back 
strain with spondylolisthesis.  In a decision of July 1996, 
the RO denied entitlement to service connection for hearing 
loss.  

The Board has found that additional development is required 
with respect to the claim for a permanent and total 
disability rating for pension purposes.  Accordingly, that 
issue is the subject of a remand which is set forth at the 
end of this decision. 


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veteran's claimed inservice stressors have not been 
corroborated by service records or other credible evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.

4.  The veteran has not presented any competent evidence 
demonstrating a link between his current hearing loss and his 
period of service.

5.  The low back strain with spondylolisthesis is not 
productive of severe manifestations of a lumbosacral strain 
such as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  The low back strain with spondylolisthesis 
also is not productive of more than moderate limitation of 
motion or moderate intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).

2.  The claim for service connection for an ear disorder, to 
include hearing loss, is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for a disability rating higher than 20 
percent for low back strain with spondylolisthesis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he developed post-traumatic stress 
disorder as a result of events which occurred while he was in 
Vietnam, including shooting at the enemy while serving as a 
guard in a tower.  

The Board has noted that the claim for service connection for 
post-traumatic stress disorder was previously denied by the 
Board in a decision of October 1982.  The Board found at that 
time that the evidence did not demonstrate that the veteran 
had symptomatology of post-traumatic stress disorder 
(described as delayed stress syndrome).  Since that time, 
however, the evidence which has been presented includes 
medical evidence containing a diagnosis of post-traumatic 
stress disorder.  Therefore, new and material evidence has 
been presented, and the claim has been reopened.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.156 (1998).  

The Board has also found that the veteran's claim for service 
connection for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which has been obtained includes the veteran's 
service medical records, service personnel records, and post-
service medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has 
declined the opportunity to have a personal hearing.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f) (1998).

As to the requirement under 38 C.F.R. § 3.304(f) (1998) that 
there be medical evidence establishing a clear diagnosis of 
post-traumatic stress disorder, the Board finds that the 
evidence which is of record is mixed with respect to whether 
or not the veteran has that disorder.  For example, the 
report of a mental examination conducted by the VA in July 
1997 shows that the diagnoses included post-traumatic stress 
disorder, undifferentiated type schizophrenia, and history of 
polysubstance abuse.  On the other hand, the report of a 
psychology examination conducted by the VA in May 1997 shows 
that the diagnoses did not include post-traumatic stress 
disorder, and testing revealed that the veteran's psychology 
test scores reflected that he did not have post-traumatic 
stress disorder.  

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis need not be resolved in light of the 
fact that the record does not establish that the veteran was 
exposed to a stressor in service.  Regarding the issue of 
whether there is credible evidence that the veteran's claimed 
stressors actually occurred, the Board notes that if a 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  Where the claimed stressor is not related to combat, 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In Doran, a veteran's service records 
had been lost due to fire; however, his account of inservice 
stressors was corroborated by statements from fellow 
servicemen.

In the present case, the veteran reported his claimed 
stressors during a mental examination conducted by the VA in 
July 1997.  The report shows that the veteran stated that he 
was a tower guard in Vietnam and had to open fire on enemy 
forces.  He said that he kept shooting with his M-16  machine 
gun and did not really know how many were killed because he 
was far away from them.  He said that he could see a 
helicopter fire rockets to the enemy and this scared him.  
The veteran gave a similar account in a written statement 
dated in January 1997.  In that statement, he also recounted 
an incident in which a private named Green became violent and 
fired an M-16 and missed the veteran's head by inches.  
Finally, the veteran also has reported that he knew someone 
named William Carter who was killed in Vietnam.  The veteran 
has presented a photograph of the Vietnam Veterans Memorial 
wall which lists William E. Carter.  The veteran has stated 
that he knew William Carter from basic training, but was not 
serving with him when he was killed.  

The veteran's service records do not demonstrate that he 
engaged in combat with the enemy.  The veteran's DD 214 shows 
that his primary military occupational specialty (MOS) was 
wheeled vehicle repairmen.  That specialty does not 
necessarily involve exposure to combat.  

The veteran's service personnel records show that he was in 
Vietnam from June 20, 1970, through May 19, 1971.  His record 
of assignments shows that his principal duties during that 
period were as a general vehicle repairman and as an auto 
repairman.  He was assigned to the 552nd Maintenance Company 
from June 1970, January 1971, was assigned to the "CC&S Det 
1 USAD QN USARPAC" from January 1971, to April 1971, and was 
assigned to the 160th Maintenance company from April 1971.  

The veteran's DD Form 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy.  The veteran's service medical records also fail to 
support the veteran's contentions.  A service medical record 
dated in September 1970 shows that the veteran injured his 
back while lifting a transmission out of a truck.  This 
record tends to show that the veteran was assigned to duties 
which were consistent with his MOS of vehicle repairmen.  

Thus, the veteran's service records do not provide any 
support for his claim for post-traumatic stress disorder as 
they do not demonstrate that he engaged in combat and do not 
provide any verification of his claimed stressors.  

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  In April 1997, the RO 
wrote to the United States Armed Services Center for Research 
of Unit Records (Center) and requested verification of the 
veteran's claimed stressors.  In May 1998, the Center replied 
that morning reports from the 552d Maintenance Company 
verified that the veteran and a soldier named Green were 
assigned to that unit, but neither the morning reports nor 
the U.S. Army Crime Records Center documented that Private 
Green was involved in an incident like the one described by 
the veteran.  They were also unable to verify that attacks 
occurred in the documented base area locations of the 
veteran's units of assignment during his tour of Vietnam.  
They noted that no person named William Carter was killed 
during the period that the veteran was in Vietnam.  It was 
also noted that a review of morning reports submitted by the 
552d Maintenance company for 1970 and 1971 did not list unit 
casualties (though it was noted that many were unreadable).

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the claimed inservice 
stressors actually occurred.  The veteran's account of 
stressors is contradicted by his service personnel records 
which show assignment as a vehicle repairman rather than a  
tower guard.  The Board finds that in light of this 
contradiction, the veteran's vague account of stressors, 
without corroboration, is not adequate to demonstrate that he 
experienced a stressor in service.  

In the absence of a verified stressor, the diagnoses of post-
traumatic stress disorder are not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressors 
have not been verified, the diagnosis of post-traumatic 
stress disorder was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.   See West, 7 Vet. App. at 78.  Also, there is no 
medical evidence which relates any other psychiatric disorder 
to service.  The reasonable doubt doctrine is not applicable 
in this case as the evidence is not evenly balanced.  See 38 
C.F.R. § 3.102 (1998).  Accordingly, the Board concludes that 
post-traumatic stress disorder was not incurred in or 
aggravated by service.



II.  Entitlement To Service Connection For An Ear Disorder,
 To Include Defective Hearing.

The veteran contends that he is entitled to service 
connection for hearing loss.  He asserts that he developed 
hearing loss as a result of exposure to loud noises in 
service such as the sound from gunfire.

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).  

On the authorized audiological evaluation in July 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
30
20
LEFT
20
20
10
40
30

The average loss in the right ear was 16 decibels, and the 
average loss in the left ear was 25 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear. 

The Board notes that the results pertaining to the right ear 
are not severe enough to be considered to be a hearing loss 
disability for which service connection may be granted.  See 
38 C.F.R. § 3.385 (1998).

The 40 decibel loss at 3000 Hertz in the left ear indicates 
that the veteran has a hearing loss disability in the left 
ear under the standards set forth above.  Nevertheless, this 
evidence still is not adequate to support the claim as there 
is no medical opinion linking any current hearing loss or any 
other ear disorder to service.  Accordingly, the Board 
concludes that the claim for service connection for an ear 
disorder, to include hearing loss, is not well-grounded.

III.  Entitlement To An Increased Rating For A Low Back
 Strain With Spondylolisthesis, Currently
 Rated As 20 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 20 percent for his low 
back.  He asserts that the disorder causes severe pain.  

Generally, a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  The veteran's 
allegations have well grounded this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The evidence 
includes the veteran's service medical records, and post-
service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  The Board finds 
that the examination reports contain all findings and all 
medical opinions necessary to assess the severity of the 
veteran's service-connected low back disorder.  The Board 
further notes that the veteran has declined the opportunity 
to have a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The Board has considered the full history of the veteran's 
service-connected lumbosacral spine disorder.  The veteran's 
service medical records show that he was treated on many 
occasions for lumbar spine pain and spasms.  In May 1971, the 
veteran filed an original claim for disability compensation 
for a low back injury.  The report of an examination 
conducted by the VA in March 1972 shows that the diagnosis 
was low back strain.  In a decision of September 1972, the RO 
granted service connection for a low back strain, and 
assigned a 20 percent disability rating.  In a decision of 
November 1974, the RO reduced the rating to 10 percent.  The 
rating was again increased to 20 percent in a decision of 
March 1977.  The 20 percent rating was confirmed by the Board 
in a decision of October 1992.  

The evidence pertaining to the current severity of the low 
back disorder includes the report of an examination of the 
veteran's spine conducted by the VA in February 1995.  The 
report shows that the veteran had back and neck pain.  He 
said that the pain did not radiate to his lower extremities.  
He had received conservative treatment for back pain in the 
past.  He had a normal standing posture.  There was 
tenderness in the left lower lumbar paraspinal muscles.  The 
range of motion in all directions was normal.  He experienced 
back pain mostly on backward extension.  Straight leg raises 
were negative bilaterally.  Gait was normal.  Deep tendon 
reflexes including ankle jerks and knee jerks were present 
and symmetrical.  Muscle strength was normal.  X-rays of the 
lumbosacral spine revealed a 1st degree spondylosis of the L5 
and S1.  There was also a defect of pars at that level.  The 
impression was (1) low back pain, and (2) first degree of 
spondylosis at L5-S1.  

The report of an examination of the veteran's spine conducted 
by the VA in June 1996 pertains only to the veteran's 
nonservice-connected cervical spine disorder, and is not, 
therefore, relevant to the claim for an increased rating for 
his service-connected lumbosacral spine disorder.  

A letter from W. Calvin Morris, M.D., dated in June 1997 
shows that he first saw the veteran in March 1996 for 
problems relating to longstanding neck and back pain.  He was 
suffering from paraspinal spasm in the cervical and lumbar 
spine.  Recently, his pain had worsened to the point that he 
required additional medications.  

The report of an examination of the veteran's spine conducted 
by the VA in June 1997 shows that the veteran gave a history 
of having chronic back pain, soreness, aching and tenderness 
since service.  He said that he worked as a carpenter, and 
sometimes he could only work part of the time.  He said that 
he could do his normal daily activities.  He could not elicit 
any radiating radicular pain in his arms legs, hands or feet.  
He had not had spine surgery.  Weather changes, coughing, and 
sneezing bothered the back.  Prolonged sitting, prolonged 
coughing, standing, repetitive bending and lifting also 
reportedly bothered his neck and back.  

On physical examination, the veteran could ambulate 
independently.  Examination of the lower back did not show 
any increased kyphosis or scoliosis.  There was some slight 
tenderness to palpation in the muscles.  There were no 
spasms.  There was only slight pain on motion.  He could 
forward flex to 90 degrees, and could extend, bend and rotate 
to 25-30 degrees with pain only at the extremes of motion.  
No neurological abnormalities were noted.  The pertinent 
diagnosis was lumbosacral strain with spondylolisthesis.  

A VA radiology report dated in June 1997 shows that an x-ray 
of the veteran's lumbosacral spine was interpreted as showing 
spondylolysis of L5 with minimal right scoliosis.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for the currently 
assigned 20 percent disability rating under Diagnostic Code 
5295.  With respect to the evidence of muscle spasm, the 
Board notes that muscle spasm is the type of symptom 
contemplated under the currently assigned rating.  The 
evidence shows that the lumbosacral strain is not productive 
of severe manifestations such as listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  He has had some 
limitation of range of motion of the low back, but not to a 
marked degree and not with objectively supported pathology.  
Thus, the findings do not demonstrate the presence of a 
severe lumbosacral strain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for a low back syndrome with spasm under Diagnostic 
Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  None 
of the medical evidence reflects severe limitation of motion.  
Therefore, a higher rating based on limitation of motion 
under Diagnostic Code 5292 is not warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back, the pain does not radiate from his spine into his lower 
extremities, and there is no evidence of chronic neurological 
involvement of such severity that a higher evaluation would 
be warranted under the provisions of Diagnostic Code 5293 
which rate intervertebral disc syndrome.  The VA examinations 
have consistently demonstrated that the veteran has few, if 
any, significant neurological findings.  The Board also notes 
that the evidence does not reflect the existence of lower 
extremity neurological deficits such as drop foot which might 
warrant a separate compensable rating.  See Bierman v. Brown, 
6 Vet. App. 125, 131 (1994).  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability, as there 
currently is no objective evidence (i.e., "adequate 
pathology") supporting the veteran's subjective complaints 
so as to provide a basis for assigning an increased rating 
pursuant to 38 C.F.R. § 4.40.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for a low back strain are not met.  
Characteristic pain on motion, of course, is contemplated 
under Diagnostic Code 5295 even at the 10 percent level and, 
as discussed, the current record provides no sound clinical 
basis to support an evaluation for complaints of radiating or 
sciatic pain under Diagnostic Code 5293.  


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for an ear disorder, to include 
defective hearing, is denied.

3.  An increased rating for a low back strain with 
spondylolisthesis, currently rated as 20 percent disabling, 
is denied.


REMAND

Under 38 U.S.C.A. §§ 1502, 1521 (West 1991), a pension may be 
paid to a veteran of a period of war who is permanently and 
totally disabled.  The veteran contends that the RO should 
have granted his claim for a permanent and total disability 
rating for pension purposes.  He asserts that his 
disabilities have caused him to stop working.  He states that 
his back condition is very painful. The veteran further 
contends that his psychiatric problems also contribute to his 
inability to obtain or maintain gainful employment.  

The Court has held that an allegation that a disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
permanent and total disability rating for pension purposes is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board finds that further assistance to the veteran with 
the development of the claim for pension is required.  In 
analyzing a claim for a permanent and total disability rating 
for pension purposes, the initial step is to review the 
rating that has been assigned to each disability.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities, which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic 
codes identify the various disabilities.  The veteran's 
disabilities which have been rated by the RO include a low 
back strain with spondylolisthesis, rated as 20 percent 
disabling; a cervical spine disorder, rated as 20 percent 
disabling; paranoid type schizophrenia with antisocial 
personality disorder, rated as 10 percent disabling; a healed 
perforation of the right tympanic membrane, rated as 
noncompensably disabling; hearing loss, rated as 
noncompensably disabling; and residuals of surgery on the 
left arm, also rated as noncompensably disabling.

The Board notes, however, that additional disabilities exist 
which have not been rated by the RO, and which apparently 
were not considered in connection with the veteran's claim 
for nonservice-connected pension.  In this regard, the Board 
notes that a biopsy report from Medilab dated in November 
1996 shows that a lesion from the veteran's left shoulder was 
determined to be a squamous cell carcinoma.  The Board also 
notes that the report of a general medical examination 
conducted by the VA in June 1997 shows that the diagnoses 
included mild hypertension.  Neither of these disorders has 
been rated by the RO. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

The RO should review the evidence of 
record and assign a rating for any 
disabilities which have not previously 
been rated, including the veteran's 
residuals of skin cancer and 
hypertension.  The RO should then review 
the entire record and determine whether 
the claim for pension benefits may be 
granted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 

